Determination of respondent North Brooklyn Health Network, dated October 10, 2000, which dismissed petitioner from his permanent civil service position of Hospital Care Investigator, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Shulman, J.], entered July 13, 2001), dismissed, without costs.
The findings of the Administrative Law Judge were supported by substantial evidence as to both charges against petitioner. In view of the nature of petitioner’s offenses, involving repeated and persistent use of profanity, as well as insubordination, the penalty imposed was not disproportionate, much less so disproportionate as to shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 39-40), particularly in view of petitioner’s otherwise poor disciplinary record (see Matter of Williams v Police Dept, of City of N.Y., 50 NY2d 956). Concur — Mazzarelli, J.P., Andrias, Buckley and Sullivan, JJ.